 
 
I 
108th CONGRESS 2d Session 
H. R. 4488 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. Crane (for himself, Mr. Pomeroy, and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow tax-free distributions from individual retirement accounts for charitable purposes. 
 
 
1.Short titleThis Act may be cited as the Public Good IRA Rollover Act. 
2.Tax-free distributions from individual retirement accounts for charitable purposes 
(a)In generalSubsection (d) of section 408 of the Internal Revenue Code of 1986 (relating to individual retirement accounts) is amended by adding at the end the following new paragraph: 
 
(8)Distributions for charitable purposes 
(A)In generalNo amount shall be includible in gross income by reason of a qualified charitable distribution. 
(B)Qualified charitable distributionFor purposes of this paragraph, the term qualified charitable distribution means any distribution from an individual retirement account— 
(i)which is made directly by the trustee— 
(I)to an organization described in section 170(c), or 
(II)to a split-interest entity, and 
(ii)which is made on or after the date that the individual for whose benefit the account is maintained has attained— 
(I)in the case of any distribution described in clause (i)(I), age 701/2, and 
(II)in the case of any distribution described in clause (i)(II), age 591/2.A distribution shall be treated as a qualified charitable distribution only to the extent that the distribution would be includible in gross income without regard to subparagraph (A) and, in the case of a distribution to a split-interest entity, only if no person holds an income interest in the amounts in the split-interest entity attributable to such distribution other than one or more of the following: the individual for whose benefit such account is maintained, the spouse of such individual, or any organization described in section 170(c). 
(C)Contributions must be otherwise deductibleFor purposes of this paragraph— 
(i)Direct contributionsA distribution to an organization described in section 170(c) shall be treated as a qualified charitable distribution only if a deduction for the entire distribution would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph). 
(ii)Split-interest giftsA distribution to a split-interest entity shall be treated as a qualified charitable distribution only if a deduction for the entire value of the interest in the distribution for the use of an organization described in section 170(c) would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph). 
(D)Application of Section 72Notwithstanding section 72, in determining the extent to which a distribution is a qualified charitable distribution, the entire amount of the distribution shall be treated as includible in gross income without regard to subparagraph (A) to the extent that such amount does not exceed the aggregate amount which would be so includible if all amounts were distributed from all individual retirement accounts otherwise taken into account in determining the inclusion on such distribution under section 72. Proper adjustments shall be made in applying section 72 to other distributions in such taxable year and subsequent taxable years. 
(E)Special rules for split-interest entities 
(i)Charitable remainder trustsNotwithstanding section 664(b), distributions made from a trust described in subparagraph (G)(i) shall be treated as ordinary income in the hands of the beneficiary to whom is paid the annuity described in section 664(d)(1)(A) or the payment described in section 664(d)(2)(A). 
(ii)Pooled income fundsNo amount shall be includible in the gross income of a pooled income fund (as defined in subparagraph (G)(ii)) by reason of a qualified charitable distribution to such fund, and all distributions from the fund which are attributable to qualified charitable distributions shall be treated as ordinary income to the beneficiary. 
(iii)Charitable gift annuitiesQualified charitable distributions made for a charitable gift annuity shall not be treated as an investment in the contract. 
(F)Denial of deductionQualified charitable distributions shall not be taken into account in determining the deduction under section 170. 
(G)Split-interest entity definedFor purposes of this paragraph, the term split-interest entity means— 
(i)a charitable remainder annuity trust or a charitable remainder unitrust (as such terms are defined in section 664(d)) which must be funded exclusively by qualified charitable distributions, 
(ii)a pooled income fund (as defined in section 642(c)(5)), but only if the fund accounts separately for amounts attributable to qualified charitable distributions, and 
(iii)a charitable gift annuity (as defined in section 501(m)(5)).. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2003. 
 
